Name: Commission Delegated Directive (EU) 2018/742 of 1 March 2018 amending, for the purposes of adapting to scientific and technical progress, Annex III to Directive 2011/65/EU of the European Parliament and of the Council as regards an exemption for lead in high melting temperature solders (Text with EEA relevance. )
 Type: Directive_DEL
 Subject Matter: iron, steel and other metal industries;  marketing;  technology and technical regulations
 Date Published: 2018-05-18

 18.5.2018 EN Official Journal of the European Union L 123/112 COMMISSION DELEGATED DIRECTIVE (EU) 2018/742 of 1 March 2018 amending, for the purposes of adapting to scientific and technical progress, Annex III to Directive 2011/65/EU of the European Parliament and of the Council as regards an exemption for lead in high melting temperature solders (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2011/65/EU of the European Parliament and of the Council of 8 June 2011 on the restriction of the use of certain hazardous substances in electrical and electronic equipment (1), and in particular Article 5(1)(a) thereof, Whereas: (1) Directive 2011/65/EU requires Member States to ensure that electrical and electronic equipment placed on the market does not contain lead. (2) Point 7(a) of Annex III to Directive 2011/65/EU exempted the use of lead in high melting temperature type solders (i.e. lead-based alloys containing 85 % by weight or more lead) until 21 July 2016. The Commission received an application for renewal of this exemption in relation to categories 1 to 7 and 10 before 21 January 2015, in accordance with Article 5(5) of Directive 2011/65/EU. (3) Lead gives solders crucial properties such as high melting point, electrical conductivity, thermal conductivity, ductility, corrosion-resistivity, appropriate oxidation nature, and wettability. (4) Currently, substitution or elimination of lead in high melting temperature solders is still scientifically or technically impracticable. Neither is it at current stage possible to narrow the scope of the exemption due to the high diversity of the applications concerned. (5) Since for the applications concerned in categories 1 to 7 and 10 no reliable alternatives are available on the market or are likely to be available on the market in the near future, a renewal of the exemption with a validity period until 21 July 2021 is justified, while nonessential splitting of the wording and a shorter period could generate unnecessary administrative burden for the industry. In order to avoid overlapping scopes of exemptions within the Annex III to Directive 2011/65/EU, the proposed wording clarifies that the applications covered by exemption 24 (solders for the soldering to machined through hole discoidal and planar array ceramic multilayer capacitors) are excluded from the exemption 7(a). For categories other than categories 1 to 7 and 10, the existing exemption is valid as per the validity periods set out in the second subparagraph of Article 5(2) of Directive 2011/65/EU. (6) Directive 2011/65/EU should therefore be amended accordingly, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex III to Directive 2011/65/EU is amended as set out in the Annex to this Directive. Article 2 1. Member States shall adopt and publish, by 30 June 2019 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from 1 July 2019. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 1 March 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 174, 1.7.2011, p. 88. ANNEX In Annex III to Directive 2011/65/EU, point 7(a) is replaced by the following: 7(a) Lead in high melting temperature type solders (i.e. lead-based alloys containing 85 % by weight or more lead) Applies to categories 1-7 and 10 (except applications covered by point 24 of this Annex) and expires on 21 July 2021. For categories 8 and 9 other than in vitro diagnostic medical devices and industrial monitoring and control instruments expires on 21 July 2021. For category 8 in vitro diagnostic medical devices expires on 21 July 2023. For category 9 industrial monitoring and control instruments, and for category 11 expires on 21 July 2024.